DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 19, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally filed Specification fails to provide support for an analyte sensor system wherein a single continuous sealing member provides a seal between two sets of dual contacts, and also extends over a first plurality of conductive traces and a battery. The Specification discloses that the combination of a cover and a continuous sealing member provide a seal between two sets of dual contacts, a first plurality of conductive traces, and a battery. Regarding claim 34, the Specification does not support an analyte sensor system wherein a base comprises a cover configured to secure a battery to the base and seal the battery, the cover being positioned on a bottom surface of the base, the system further comprising a continuous sealing member being configured to be positioned between the cover and the facing surface, and the battery also being positioned between the cover and the continuous sealing member. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. According to claim 1, a cover secures the battery to the base and seals the battery. This indicates that the battery is between the cover and the base (below the cover, above the base). Claim 33 then recites that the cover is positioned on a bottom surface of the base, and the continuous sealing member is configured to be positioned between the cover and a facing surface. This indicates that the battery is above the base, the cover is above the battery, that the continuous sealing member is above the cover, and that the facing surface is above the continuous sealing member. Claim 34 then recites that the battery is between the cover and the continuous sealing member. It is unclear how the battery can be between the cover and the continuous sealing member (which would require the battery to be above the cover) if claims 1 and 31, on which claim 34 depends, require the battery to be between the base and the cover (i.e. below the cover). How is the battery both below the cover and above the cover? The indefiniteness issue within claim 34 renders a proper prior art search of the claim unable to be performed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-11, 14-16, 20, 21, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath et al.’989 (US Pub No. 2014/0121989 – previously cited) in view of Bohm et al.’071 (US Pub No. 2012/0078071 – previously cited) further in view of Say et al.’999 (US Pub No. 2009/0089999 – previously cited) further in view of Roesicke et al.’730 (US Pub No. 2014/0066730).
Regarding claim 1, Figure 3 of Kamath et al.’989 (see annotated Figure 3 below) discloses an analyte sensor system (see TITLE), the analyte sensor system comprising: a base 14 (made up of cover 26 and bottom part 24) configured to attach to a skin of a host (section [0181]), the base comprising: an analyte sensor 32 configured to generate a sensor signal indicative of an analyte concentration level of the host, a first plurality of contacts including a plurality of sensor contacts (Figure 4A, sensor contacts 28), and a cover configured to seal the plurality of sensor contacts (see element 36 of Figures 4A-4C and sections [0194] and [0202]); a sensor electronics module 16 configured to releasably couple to the base (section [0184]), the sensor electronics module comprising: a power source (battery) for providing power to the analyte sensor, and to electronic components within the sensor electronics module (sections [0183] and [0391]), a facing surface (the surface of the sensor electronics module that faces the base when the two are attached), a plurality of signal contacts on the facing surface, wherein each of the plurality of signal contacts is configured to make electrical contact with a respective one of the plurality of sensor contacts (section [0366] – “mutually engaging contacts”); and a wireless transceiver configured to transmit a wireless signal based at least in part on the sensor signal (Figure 14A, wireless transceiver 148/152, and section [0393]); and at least one sealing member configured to provide a seal between the facing surface and the base, and around an electrical contact of each of the plurality of sensor contacts within at least one cavity (cavity created by raised portions 37 of Figures 4A-4C) when the sensor electronics module is releasably coupled to the base (see description of Figures 4A-4H, particularly sections [0194], [0202], and [0366]).

    PNG
    media_image1.png
    655
    771
    media_image1.png
    Greyscale

Annotated Figure 3

Kamath et al.’989 discloses all of the elements of the current invention, as discussed above, except for the battery being within the base. Kamath et al.’989 discloses that the battery is within the sensor electronics unit (sections [0183] and [0391]). Bohm et al.’071 teaches a similar analyte sensor system wherein an analyte sensor in a base unit and sensor electronics within an electronics unit module separate from the base unit are powered by batteries within the base unit ([0224]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the analyte sensor system of Kamath et al.’989 to have batteries in the base unit instead of in the sensor electronics module as Bohm et al.’071 teaches that it is known in the art to provide the batteries within the base. The modification to Kamath et al.’989 would merely be the simple substitution of one known configuration (batteries in the base) for another (batteries in the sensor electronics module) to obtain predictable results (powering the analyte sensor and sensor electronic components).
Kamath et al.’989 in view of Bohm et al.’071 comprises a base having batteries that provide power to its sensor electronics module. This would require some sort of electrical contact between the batteries in the base and the sensor electronics module. Section [0366] of Kamath et al.’989 teaches that electrical connections between the base and the sensor electronics module may be formed by using mutually engaging contacts. As such, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the analyte sensor system of Kamath et al.’989 in view of Bohm et al.’071 to include mutually engaging battery contacts on the base and facing surface of the sensor electronics module in order to allow power from the batteries within the base unit to be provided to the electronic components within the sensor electronics module. This would result in a base having a plurality of battery contacts and a sensor electronics module having respective power contacts.
Kamath et al.’989 in view of Bohm et al.’071 discloses all of the elements of the current invention, as discussed above, except for explicitly reciting that the cover is configured to secure the battery to the base and to seal the battery. Say et al.’999 teaches that a battery of an on-skin analyte sensor system may be placed in the hollow or recessed areas of the on-skin analyte sensor system (section [0192]). Figure 14 of Say et al.’999 (which is described in section [0192]) is analogous to the base of Kamath et al.’989, with housing 76 being the cover and housing 74 being the bottom part of the base. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have placed the batteries of Kamath et al.’989 in view of Bohm et al.’071 in the hollow or recessed areas of the base of Kamath et al.’989 (e.g. within the hollowed/recessed areas shown in Figures 4G and 4H) as Say et al.’999 teaches that batteries may be placed in the hollow or recessed areas of an analyte sensor system. Say et al.’999 further teaches providing a seal around a battery of an analyte sensor system in order to avoid degradation of the battery (sections [0198-0199]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the analyte sensor system of Kamath et al.’989 in view of Bohm et al.’071 to include a sealing element around the electrical contact of each of the plurality of power contacts with the respective one of the plurality of battery contacts as Say et al.’999 teaches that a seal should be provided around a battery in order to avoid degradation of the battery. The same type of raised portion sealing element shown by element 37 of Figures 4A-4C of Kamath et al.’989 could be used as the sealing element for the battery contacts as these sealing elements are known in the art. The use of the raised portion sealing elements would merely be use of a known technique to improve the analyte sensor system of Kamath (sealing the batteries from corrosive or degrading elements).
Kamath et al.’989 in view of Bohm et al.’071 further in view of Say et al.’999 discloses all of the elements of the current invention, as discussed above, except for a continuous sealing member configured to provide a seal between the facing surface and the base and around the electrical contact of each of the plurality of signal contacts with the respective one of the plurality of sensor contacts and around the electrical contact of each of the plurality of power contacts with the respective one of the plurality of battery contacts within at least one cavity when the sensor electronics module is releasably coupled to the base. Roesicke et al.’730 teaches providing a continuous sealing member around the periphery of either a base unit (base station 2) or a sensor electronics module (housing lid 64) in order to provide a seal between the base unit and the sensor electronics module, the seal creating a hermetically sealed internal space for protecting electronic circuitry and an analyte sensor (see Figures 6 and 7, and sections [0095-0096]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the analyte sensor system of Kamath et al.’989 in view of Bohm et al.’071 further in view of Say et al.’999 to include a continuous sealing member around the periphery of either the base or the sensor electronics module, as taught by Roesicke et al.’730, since it would provide an extra means by which to hermetically seal the internal components of the analyte sensor system.
Regarding claim 2, the base of Kamath et al.’989 is disposable (section [0361]; furthermore, anything is disposable).
Regarding claim 3, the sensor electronics module is reusable (section [0361] of Kamath et al.’989).
Regarding claim 4, the batteries are configured to provide power to the analyte sensor and to the sensor electronics module (section [0224] of Bohm et al.’071).
Regarding claim 5, Kamath et al.’989 teaches the plurality of sensor contacts comprise a first sensor contact and a second sensor contact (one for each sensor 28 shown in Figure 4A), each of the first sensor contact and the second sensor contact configured to be electrically coupled to a respective terminal of the analyte sensor (sections [0203], [0318-0319]).
Regarding claim 7, Kamath et al.’989 in view of Bohm et al.’071 further in view of Say et al.’999 further in view of Roesicke et al.’730 discloses the plurality of battery contacts comprises a first battery contact and a second battery contact (a battery has a positive terminal and a negative terminal), each of the first battery contact and the second battery contact configured to be electrically coupled to a respective terminal of the battery.
Regarding claim 9, the plurality of signal contacts are configured to receive the sensor signal via the plurality of sensor contacts (section [0181] of Kamath et al.’989).
Regarding claim 10, see Annotated Figure 12C of Kamath et al.’989 below (and sections [0361-0362] of Kamath et al.’989).

    PNG
    media_image2.png
    234
    756
    media_image2.png
    Greyscale

Annotated Figure 12C

Regarding claim 11, the second retaining member is capable of being separable from the base (with enough force).
Regarding claim 14, as noted in the rejection of claim 1 above, Say et al.’999 provides motivation for placing the battery of Kamath et al.’989 in view of Bohm et al.’071 further in view of Say et al.’999 further in view of Roesicke et al.’730 within a recess of the cover.
Regarding claim 15, Figure 3 of Kamath et al.’989 shows that the cover is configured to be disposed between the base and the facing surface of the sensor electronics module.
Regarding claim 16, when Figure 3 of Kamath et al.’989 is rotated 180 degrees, the cover is configured to secure to a bottom of the base.
Regarding claim 20, Figures 4D-4G, 7D, 10B, 11B, and 12C of Kamath et al.’989 show that at least some of the second plurality of contacts are in direct electrical contact with the analyte sensor or the battery.
Regarding claim 21, the second plurality of contacts are disposed on a securement feature (the sensor electronics module is itself a securement feature).
Regarding claim 28, Kamath et al.’989 teaches the cover comprising a second sealing member surrounding a through-hole for the analyte sensor to be delivered through and into the host (section [0364]).
Regarding claim 29, Kamath et al.’989, as modified by Roesicke et al.’730, teaches that the continuous sealing member is configured to be pressed between the facing surface and the base to provide the seal between the facing surface and the base (sections [0194] and [0202] of Kamath et al.’989, and also see descriptions of Figures 4D-4H of Kamath et al.’989, and see Figure 7 of Roesicke et al.’730, wherein sealing member 63 is pressed against the upper housing lid and the bottom base unit).
Regarding claims 30 and 31, as the cover is part of the base, and the continuous sealing member is part of the base, the continuous sealing member comprises a portion of the base and a portion of the cover.
Regarding claim 32, Figure 3 of Kamath et al.’989 shows the at least one cavity being positioned between the facing surface and the base.
Regarding claim 33, the cover of Kamath et al.’989 in view of Bohm et al.’071 further in view of Say et al.’999 further in view of Roesicke et al.’730 is positioned on a bottom surface of the base, with the continuous sealing member configured to be positioned between the cover and the facing surface (the continuous sealing member must rise above the height of the cover in order to properly seal the base and the facing surface of the sensor electronics module.
Claims 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath et al.’989 in view of Bohm et al.’071 further in view of Say et al.’999 further in view of Roesicke et al.’730, as applied to claim 1, further in view of Stafford’044 (US Pub No. 2011/0191044 – previously cited).
Regarding claim 13, Kamath et al.’989 in view of Bohm et al.’071 further in view of Say et al.’999 further in view of Roesicke et al.’730 discloses all of the elements of the current invention, as discussed in paragraph 7 above, except for the cover comprising a first plurality of conductive traces configured to couple the plurality of sensor contacts to the analyte sensor. Stafford’044 teaches that electrical connections between contacts and electronic circuitry can be made with conductive traces (section [0090]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the electrical contacts of Kamath et al.’989 in view of Bohm et al.’071 further in view of Say et al.’999 further in view of Roesicke et al.’730 to also include conductive traces, as taught by Stafford’044, since it would help to establish an electrical connection between the analyte sensor and batteries of the base with the electronic components of the sensor electronics module.
Regarding claim 17, Kamath et al.’989 in view of Bohm et al.’071 further in view of Say et al.’999 further in view of Roesicke et al.’730 discloses all of the elements of the current invention, as discussed in paragraph 7 above, except for the base comprising a first plurality of conductive traces configured to couple the plurality of sensor contacts to the analyte sensor and the plurality of battery contacts to the battery. Stafford’044 teaches that electrical connections between contacts and electronic circuitry can be made with conductive traces (section [0090]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the electrical contacts of Kamath et al.’989 in view of Bohm et al.’071 further in view of Say et al.’999 further in view of Roesicke et al.’730 to also include conductive traces, as taught by Stafford’044, since it would help to establish an electrical connection between the analyte sensor and batteries of the base with the electronic components of the sensor electronics module.
Regarding claim 18, because the conductive traces of Kamath et al.’989 in view of Bohm et al.’071 further in view of Say et al.’999 further in view of Roesicke et al.’730 further in view of Stafford’044 are within the base, and because the sealing member seals the entire base, the conductive traces are also sealed by the sealing member.
Regarding claim 19, because the batteries of Kamath et al.’989 in view of Bohm et al.’071 further in view of Say et al.’999 further in view of Roesicke et al.’730 further in view of Stafford’044 are within the base, and because the sealing member seals the entire base, the batteries are also sealed by the sealing member.

Response to Arguments
Applicant’s arguments, filed 01 April 2022, with respect to the prior art rejections of the claims have been considered but are moot because they do not apply to the combination of references used in the current Office action. The newly cited reference to Roesicke et al.’730 provides motivation to provide a single continuous sealing member around the plurality of contacts of Kamath et al.’989.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brister et al.’142 (US Pub No. 2006/0036142 – previously cited) teaches an analyte sensor comprising a base and a sensor electronics module, wherein different types of electrical contacts electrically connect a sensor in the base to electronic circuitry in the sensor electronics module, and wherein the contact connections are sealed. Figure 3 of Pace’456 (US Pub No. 2017/0020456 – previously cited) teaches a cover for a battery within a base of an analyte sensor. Pryor et al.’811 (US Pub No. 2013/0267811 – previously cited) teaches providing a seal around a through-hole for an analyte sensor in order to properly seal the analyte sensor and secure it in place once the sensor has been inserted into a host.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791